Citation Nr: 0306802	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  00-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1967 
to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied 
entitlement to service connection for chloracne, secondary to 
Agent Orange exposure in service.

In December 2002, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

4.  There is competent medical evidence of residual scars and 
comedones compatible with persistent chloracne.  

5.  The medical evidence of record relates the veteran's 
chloracne to Agent Orange exposure during service.  


CONCLUSION OF LAW

A skin disorder was incurred in active military service as a 
result of exposure to Agent Orange during service.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in Statement of the Case 
dated February 2002.  While this document did not inform the 
appellant of VA's duty to assist the appellant and which 
party would be responsible for obtaining which evidence, such 
assistance is unnecessary in the present case in light of the 
Board's grant of service connection below.  The Board 
concludes that a remand or further development of the claim 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources are not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claims or her substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. § 
20.1102 (2002).  Having determined that the duties to inform 
and assist the appellant have been fulfilled, the Board must 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Requirements for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2002).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f) (West 2002)

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 67 Fed. 
Reg. 42600 (June 24, 2002). 

In this case the veteran avers that he developed a skin 
disorder, as a result of exposure to Agent Orange in service.  
Review of the evidence of record reveals that the veteran did 
serve in the Republic of Vietnam during the Vietnam era.  
Therefore he is presumed to have been exposed to an herbicide 
agent, Agent Orange, during this period of service.  

The veteran's service medical records are rather sparse, but 
they do contain entrance and separation medical examination 
reports along with some treatment records spanning the 
veteran's period of military service.  The service medical 
records do not reveal that the veteran had any complaints, or 
diagnosis, of any skin disorder during service.  

In May 1999 a VA dermatology examination of the veteran was 
conducted.  The veteran reported being exposed to Agent 
Orange during his period of active service in Vietnam.  He 
reported that he developed cystic lesions after this exposure 
and that they have been persistent over the years.  Physical 
examination revealed pitted scarring of the face and cystic 
comedone behind the ears.  The examining physician's 
diagnosis was "comedonic and acneform scars present on face, 
chest and back compatible with prior and persistent 
chloracne."  

In December 2002 the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified that he was exposed to Agent Orange during 
service and that he developed lesions and cysts after the 
exposure.  The veteran also testified that he was treated by 
a corpsman for this and that the reports of skin symptoms 
during service may not have been entered in to his service 
medical records.  The veteran also testified that he 
continued to have persistent acneform lesions subsequent to 
service.  

The Board finds that, although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, no competent medical evidence 
has been submitted demonstrating that the veteran had 
chloracne during military service or within the first year 
after service.  As such, the claim for service connection 
under 38 C.F.R. § 3.309(e) must be denied.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case the evidence of record supports a grant 
of service connection for chloracne on a direct basis.  The 
veteran is presumed to have been exposed to Agent Orange 
during his active service in Vietnam.  The veteran testified 
that he has had cystic lesions ever since this exposure.  The 
physician who conducted the May 1999 VA examination stated 
that the veteran had "comedonic and acneform scars present 
on face, chest and back compatible with prior and persistent 
chloracne."  Moreover, this physician specifically referred 
to the veteran history of exposure to Agent Orange during 
service in his examination report.  The veteran clearly has 
residual scarring of persistent chloracne and the veteran was 
exposed to Agent Orange during military service.  There is no 
other explanation of record which can account for the 
veteran's chloracne.  Therefore, service connection for a 
skin disorder, chloracne, as a residual of exposure during 
service is granted.  


ORDER

Service connection for a skin disorder, chloracne, as a 
residual of Agent Orange exposure in service is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

